This is an appeal by defendants from a judgment in favor of *Page 133 
plaintiff in an action to quiet title to certain lands located in Toole county. The lands were patented to Joseph A. Stenson, and on April 7, 1920, Stenson and wife gave a mortgage on the land to the Capital Trust and Savings Bank of St. Paul, Minnesota, to secure a note in the sum of $1,000. In 1922 the Stensons conveyed the land to W.C. Pratt, and in 1923 Pratt conveyed the land to the Montana Giant Petroleum Company, which was the record owner when the Capital Trust and Savings Bank, hereafter referred to as Capital Trust, commenced an action to foreclose the mortgage.
The foreclosure proceedings were commenced June 22, 1927, and judgment was entered September 16, 1927. The land was regularly advertised for sale and sold to the Capital Trust for the amount of the balance due on the note with interest, taxes paid, expenses and attorney's fees. The complaint in the foreclosure proceeding, in addition to naming Stenson and his wife as defendants, also named the Montana Giant Petroleum Company, Monarch Lumber Company and Marshall-Wells Company, the last three named defendants being corporations. All of the defendants defaulted, and it does not appear that any attempt was made by any interested party to redeem the land.
In October, 1926, the Montana Giant Petroleum Company, which will hereafter be referred to as the Petroleum Company, executed a deed to one R.W. Seelye, which, it will be noted, was prior to the date that the Capital Trust commenced its foreclosure proceeding, but Seelye, did not record his deed until in April, 1936. February 7, 1936, deeded the land to the plaintiff West. February 8, 1936, the Capital Trust, by Robert D. Beery, Commissioner of Banks of the State of Minnesota, executed a deed to Dean Johnston, reserving, however, twelve and a half per cent., of the gas and oil in or under the land.
It will be noted that the contesting parties here each trace their titles back to the patentees of the land. The title of the Capital Trust is grounded on the sheriff's deed obtained after foreclosure of the mortgage, and the defendant Johnston is the grantee of the Capital Trust. The title of the plaintiff West *Page 134 
comes down from Stenson to Pratt, from Pratt to the Petroleum Company, from the Petroleum Company to Seelye, from Seelye to West. All the transfers beginning with Stenson and wife to Pratt, running down and including Seelye, were made subject to the $1,000 mortgage to the Capital Trust. Seelye conveyed to the plaintiff by a quitclaim deed, and no reference was made to any lien or mortgage against the land.
The complaint in the action at bar alleges title in the plaintiff from February 7, 1936, and is in the usual form in actions to quiet title. The Capital Trust and Dean Johnston answered separately, being represented by separate counsel. The cause was tried to the court sitting without a jury. The findings of fact were generally in favor of the plaintiff. Judgment was made and entered in his favor and the title to the land quieted in him.
The turning point in the case depends upon whether the judgment of foreclosure in the action brought by the Capital Trust appears from the judgment roll or from the allegations of defendants' answers to be invalid, and whether the judgment roll in the foreclosure action was properly received in evidence.
Section 9467, Revised Codes, in part provides: "No person[1]  holding a conveyance from or under the mortgagor of the property mortgaged, or having a lien thereon, which conveyance or lien does not appear of record in the proper office at the time of the commencement of the action, need be made a party to such action; and the judgment therein rendered, and the proceedings therein had, are as conclusive against the party holding such unrecorded conveyance or lien as if he had been made a party to the action." It is apparent from this section that if the judgment in the foreclosure action was valid, then it is conclusive not only against the Petroleum Company but also against Seelye whose deed was unrecorded when the foreclosure action was commenced, and also against plaintiff who obtained only the rights of Seelye.
Plaintiff contends that the judgment in the foreclosure action[2]  appears from the judgment roll and from the answers *Page 135 
of the defendants to be void for want of proper service of summons upon the Petroleum Company. The answers of the defendants Capital Trust and Dean Johnston contain these allegations: "That thereafter, summons in said action was duly and regularly issued and service thereof was made upon C.L. Walker, deputy secretary of state of the State of Montana, who thereafter, on July 16, 1927, mailed a copy of the summons and a copy of the complaint on file in said action by registered mail unto said Montana Giant Petroleum Company, a corporation; that thereafter, between July 21, 1927, and August 11, 1927, inclusive, an alias summons issued in said action was published once a week for four successive weeks in a newspaper of general circulation published weekly at Shelby, Toole County, Montana." They also contain this allegation: "That due and legal service of process and summons was made and had on each and all of the defendants last above named as parties defendant in said foreclosure action and none of said defendants appeared in said action and default was entered against each and all of said defendants for not having appeared within the time provided by law and set out in said summons."
The plaintiff contends that by alleging specifically the manner of obtaining jurisdiction in the foreclosure action defendants are limited by the special allegations and may not rely upon the general allegation that the judgment was duly made and given. We fail to see how that rule can apply here. It is only where the specific averments are inconsistent with the general allegations that the pleader is bound by the special allegations. (Thomson v. Nygaard, 98 Mont. 529,41 P.2d 1). Here the special allegations of service do not show a want of jurisdiction but simply omit recitation of the fact that an affidavit was filed as required by statute authorizing service upon the Petroleum Company by service upon the secretary of state. The pleadings do not show that an affidavit was not filed.
It is conceded here that the attack upon the foreclosure[4]  decree is collateral. The rule is well established that on such an attack there is a presumption of jurisdiction over the *Page 136 
person of the defendant unless the contrary affirmatively appears from the judgment roll. (E.J. Lander  Co. v. Brown,110 Mont. 128, 99 P.2d 216, 217; State ex rel. Delmoe v.District Court, 100 Mont. 131, 46 P.2d 39; Coburn v.Coburn, 89 Mont. 386, 298 P. 349; Frisbee v. Coburn,101 Mont. 58, 52 P.2d 882; Hanrahan v. Anderson, 108 Mont. 218,90 P.2d 494; Burke v. Inter-State Savings  LoanAss'n, 25 Mont. 315, 64 P. 879, 87 Am. St. Rep. 416.)
This elementary rule is so well settled in this state that outside authorities need not be resorted to. However, the rule is so aptly stated in 34 C.J. 537 that it is well to repeat it here. It is there said: "In the case of a collateral attack upon a domestic judgment of a court of general jurisdiction by a party thereto every reasonable presumption is indulged to support the judgment, and the burden is upon a party collaterally attacking a judgment to establish its invalidity. It will be presumed in such a case that the court had jurisdiction both of the subject matter and of the person, and that all the facts necessary to give the court jurisdiction to render the particular judgment were duly found, except where the contrary affirmatively appears. These presumptions are indulged where the record, although failing to show jurisdiction affirmatively, yet does not distinctly show a want of jurisdiction, as where the record of a judgment of a court of general jurisdiction is silent as to the facts conferring jurisdiction, or is defective in consequence of the omission of proper recitals, or the loss or absence of parts of the record."
The decree of foreclosure recites that the cause came on regularly to be heard upon the complaint "taken as confessed by the above named defendants [Montana Giant Petroleum Compang being one] upon whom and each and every one due and regular service of summons and complaint was made and due proof and returns of said service having been made and filed in this court." This recital in the judgment must on collateral attack be accepted as true, particularly if the judgment roll does not affirmatively show that the recital is false or unwarranted. *Page 137 
And where the judgment roll is silent as to the facts conferring jurisdiction, or where certain documents required by statute are absent from the judgment roll, the presumption still obtains. (State ex rel. Delmoe v. District Court, supra; 34 C.J. 540, note 78.)
If the allegations of the pleadings showed affirmatively a want of jurisdiction, then plaintiff's contention would be sound and there would be no presumption in favor of jurisdiction. The rule is stated in 34 C.J. 551, as follows: "Where the facts upon which a court assumes jurisdiction are recited in the record, and appear by it to have been such as would not in law confer jurisdiction, the judgment may be impeached collaterally; for in this case there can be no presumption, in aid of the judgment, that the recitals of the record are incorrect or incomplete, or that something was due which the record does not show to have been done, the whole record being taken together for this purpose. Thus, where the judgment recites that defendant was duly served with process, but the record shows that no service was made, or shows a service which is insufficient and unauthorized by law, it may be collaterally impeached."
The judgment roll in the foreclosure action does not affirmatively show a want of service of the summons upon the Petroleum Company, and it was properly received in evidence.
The judgment roll in the foreclosure action shows that service[5]  was had by service of the summons and complaint upon the deputy secretary of state, who mailed them to the corporation, and by publication of summons. True, the allegation in the answer in this case is that the summons was served upon the deputy secretary of state without mentioning the complaint, but it is also alleged, and the proof showed, that the deputy secretary of state mailed a copy of both the summons and complaint to the Petroleum Company; hence it sufficiently appears that a copy of the complaint was served upon the deputy secretary of state.
The contention is made by plaintiff that, since the record[6]  shows that a resident statutory agent was appointed by *Page 138 
the Petroleum Company and that his appointment had never been revoked, the service on the deputy secretary of state was unauthorized. This contention cannot prevail in the absence of a showing that the statutory agent was still residing in Montana when the service was made.
Plaintiff contends that certain other evidence was improperly received. We have given consideration to these questions. We cannot ascertain from the record whether the other evidence complained of was considered by the court. When it was offered, the court reserved ruling on the objection. It was not prejudicial to any right of plaintiff. Without that evidence defendants are entitled to prevail on collateral attack by virtue of the presumption of jurisdiction.
Plaintiff contends further that the deed from the Commissioner[7]  of Banks of the State of Minnesota to Johnston is not authenticated as required by section 10555, Revised Codes. This omission does not affect any right of the plaintiff. The point might have been raised by the Capital Trust, but the deed was introduced in evidence by that bank and Johnston jointly, and therefore the Capital Trust has waived its rights to object to the validity of the deed.
The judgment is reversed and the cause remanded with direction to enter judgment in favor of defendants.
MR. CHIEF JUSTICE JOHNSON and ASSOCIATE JUSTICES ANDERSON and ERICKSON concur.